DELCATH REPORTS 2 – Conference Call and Webcast Today at 4:30 p.m. ET – New York, NY – May 7, 2014 – Delcath Systems, Inc. (NASDAQ: DCTH) today reported financial results and corporate developments for the fiscal first quarter ended March 31, 2014. Highlights for the quarter and recent weeks subsequent to quarter end are as follows: · Continued adoption of CHEMOSAT in Europe, with 103 procedures performed on 72 patients to date since the product became commercially available in early 2012 · First quarter 2014 cash utilization of $4.5 million, lower than guidance of $5 to $6 million · Submission of HCC Phase 2 trial protocols to regulatory authorities in the U.S. and Germany; IND amendment for HCC Phase 2 trial cleared by FDA; a separate HCC Phase 2 trial protocolunder review by German health authorities · Regained compliance with NASDAQ listing rules “We continue to see CHEMOSAT clinical adoption inEurope, where centers have performed over 100 procedures since the product was first launched two years ago,” commentedJennifer K. Simpson, Interim Co-President and Co-CEO. “Regarding our clinical development program, our supplemental IND became effective in March, and protocols for the HCC Phase 2 program are under institutional review in the U.S. and Germany.” Financial Results For the first quarter ended March 31, 2014, total product revenue was $0.3 million compared with total product revenue of approximately $0.1 million in the first quarter 2013.Operating expenses decreased by approximately 50% to $5.3 million from $10.6 million for the same period in 2013. The decrease is primarily due to a significant reduction in expenses related to the Company’s NDA submission to the FDA, as well as the Company’s overall cost management efforts. Operating loss was $5.3 million, as compared with an operating loss of $12.8 million. Cash and cash equivalents as of March 31, 2014 were $31.3 million. During the quarter, cash used in operating activities was $4.5 million, a 59% reduction compared to $10.9 million in the comparable period in 2013. The decrease in cash utilization was in part due to a reduction in NDA submission-related costs, and improved organizational and operational efficiencies. The Company believes it has sufficient resources to execute its plan through the first half of 2015. During the first quarter, the Company raised approximately $4.5 million before related expenses through its At-the-Market offering program. “I believe our efforts in the second half of 2013 enabled us to ed March 31, Selling, general and administrative $ $ Research and development 63 Total stock-based compensation expense $ $ * Reflects a one-for-sixteen (1:16) reverse stock split effected on April 8, 2014.
